Citation Nr: 0607739	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-20 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board previously denied the veteran's claim for the issue 
on appeal in December 2005.  The veteran submitted a motion 
to vacate the prior Board decision in February 2006.  The 
veteran's motion was granted in March 2006.  The prior Board 
decision was vacated that same month.

The veteran submitted additional medical evidence directly to 
the Board as part of his motion to vacate the prior decision 
in February 2006.  The veteran has not waived consideration 
of the evidence by the agency of original jurisdiction (AOJ) 
in the first instance.  See 38 C.F.R. § 20.1304(c) (2005).  
However, in light of the need for additional development in 
the case, the AOJ will have an opportunity to consider the 
evidence on remand of the case.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

The veteran had service in the Republic of Vietnam from May 
1970 to March 1971 and earned the Combat Infantryman's Badge 
(CIB), which is evidence of participation in combat.  The 
veteran has reported that he was injured by an explosion 
while on patrol in Vietnam.  The event regarding the 
explosion is documented in his service medical records 
(SMRs). 

The veteran submitted medical evidence to the Board in 
February 2006.  The evidence consisted of a mental health 
consultation which reflects that the veteran had "features 
of PTSD, chronic with Dysthymia."  This was listed as the 
"Current working diagnoses."  The veteran was to be seen 
again in February 2006.

The veteran was previously examined in March 2004 as part of 
his claim.  The VA examiner, at the time, noted that the 
veteran endorsed some symptoms of PTSD but the psychological 
testing and presentation were insufficient to confirm the 
diagnosis.  

In light of the new medical evidence that provides a 
"working" diagnosis of PTSD, and the fact the veteran was 
to be followed by a psychiatrist at the VA Medical Center 
(VAMC) in Shreveport, Louisiana, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC., for the following additional development:

1.  The RO should obtain up-to-date 
medical records from the Shreveport VAMC 
for the veteran.

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a 
psychiatric examination.  The examiner 
should elicit details concerning any 
claimed in-service stressors and 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors reported by the 
veteran.  For any psychiatric diagnosis, 
to include PTSD, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the disability began during the veteran's 
active military service or is related to 
an event of such service.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

